Exhibit 10.1

 

Execution Version

 

$5,100,000,000

 

DYNEGY FINANCE I, INC. (to be merged with and into DYNEGY INC.) and

DYNEGY FINANCE II, INC. (to be merged with and into DYNEGY INC.)

 

420,000 UNITS DUE 2019 CONSISTING OF $840,000,000 OF 6.75% SENIOR NOTES DUE 2019
OF DYNEGY FINANCE I, INC. AND $1,260,000,000 OF 6.75% SENIOR NOTES DUE 2019 OF
DYNEGY FINANCE II, INC.

 

350,000 UNITS DUE 2022 CONSISTING OF $700,000,000 7.375% SENIOR NOTES DUE 2022
OF DYNEGY FINANCE I, INC. AND $1,050,000,000 7.375% SENIOR NOTES DUE 2022 OF
DYNEGY FINANCE II, INC.

 

250,000 UNITS DUE 2024 CONSISTING OF $500,000,000 7.625% SENIOR NOTES DUE 2024
OF DYNEGY FINANCE I, INC. AND $750,000,000 7.625% SENIOR NOTES DUE 2024 OF
DYNEGY FINANCE II, INC.

 

PURCHASE AGREEMENT

 

October 10, 2014

 

--------------------------------------------------------------------------------


 

October 10, 2014

 

The Representatives named in Schedule I hereto

for the Initial Purchasers named in Schedule I hereto

 

Ladies and Gentlemen:

 

Dynegy Finance I, Inc., a Delaware corporation (the “Duke Escrow Issuer”) and
Dynegy Finance II, Inc., a Delaware corporation (the “EquiPower Escrow Issuer”
and together with the Duke Escrow Issuer, the “Escrow Issuers”), each a
wholly-owned subsidiary of Dynegy Inc., a Delaware corporation (the “Company”)
propose to issue and sell to the several purchasers named in Schedule I hereto
(the “Initial Purchasers” or “you”) $5,100,000,000 aggregate principal amount of
(i) 420,000 Units due 2019 (the “Units due 2019”), each Unit due 2019 consisting
of (x) $2,000 principal amount of 6.75% Senior Notes due 2019 issued by the Duke
Escrow Issuer (the “Finance I 2019 Notes”) and (y) $3,000 principal amount of
6.75% Senior Notes due 2019 issued by the EquiPower Escrow Issuer (the “Finance
II 2019 Notes”), (ii) 350,000 Units due 2022 (the “Units due 2022”), each Unit
due 2022 consisting of (x) $2,000 principal amount of 7.375% Senior Notes due
2022 issued by the Duke Escrow Issuer (the “Finance I 2022 Notes”) and
(y) $3,000 principal amount of 7.375% Senior Notes due 2022 issued by the
EquiPower Escrow Issuer (the “Finance II 2022 Notes” ) and (iii) 250,000 Units
due 2024 (the “Units due 2024” and, together with the Units due 2019 and the
Units due 2022, the “Units”), each Unit due 2024 consisting of (x) $2,000
principal amount of 7.625% Senior Notes due 2024 issued by the Duke Escrow
Issuer (the “Finance I 2024 Notes” and together with the Finance I 2019 Notes,
the Finance I 2024 Notes, the “Finance I Notes”) and (y) $3,000 principal amount
of 7.625% Senior Notes due 2024 issued by the EquiPower Escrow Issuer (the
“Finance II 2024 Notes” and together with the Finance II 2019 Notes, the Finance
II 2024 Notes, the “Finance II Notes” and, together with the Finance I Notes,
the “Notes”).  The Representatives on Schedule I have agreed to act as
Representatives of the several Initial Purchasers on Schedule I (the
“Representatives”) in connection with the offering and sale of the Units.

 

Subsidiaries of the Company have entered into (i) a Purchase and Sale Agreement,
dated as of August 21, 2014, as amended and supplemented, if applicable, to the
date hereof (the “Duke Midwest Purchase Agreement”), with entities affiliated
with Duke Energy Corp. (“Duke”) relating to the acquisition of certain power
generation assets (the “Duke Midwest Assets”) from Duke (the “Duke Acquisition”)
including the entities acquired by the Company from Duke thereby that are
required to guarantee the Finance I Notes (as further described under “The
Transactions” in the Time of Sale Memorandum and the Final Memorandum, the “Duke
Target Entities”), and (ii) Stock Purchase Agreements, dated as of August 21,
2014, as amended and supplemented, if applicable, to the date hereof (the
“EquiPower Purchase Agreements” and together with the Duke Midwest Purchase
Agreement, the “Purchase Agreements”) with entities affiliated with Energy
Capital Partners (“ECP”) relating to the acquisition of certain power generation
assets (the “ECP Assets”) from ECP (the “EquiPower Acquisition” and together
with the Duke Acquisition, the “Acquisitions”) including the entities

 

--------------------------------------------------------------------------------


 

acquired by the Company from ECP thereby that are required to guarantee the
Finance II Notes (as further described under “The Transactions” in the Time of
Sale Memorandum and the Final Memorandum, the “EquiPower Target Entities” and
together with the Duke Target Entities the “Target Entities”).

 

The Finance I Notes are being issued and sold in connection with the Duke
Acquisition and the net proceeds of the offering of the Finance I Notes will be
used to fund a portion of the purchase price for the Duke Acquisition.  The
Finance II Notes are being issued and sold in connection with the EquiPower
Acquisition and the net proceeds of the offering of the Finance II Notes will be
used to fund a portion of the purchase price for the EquiPower Acquisition.

 

References herein to the “Issuer” refer (x) in the case of the Finance I Notes,
(i) prior to the consummation of the Duke Acquisition, to the Duke Escrow Issuer
and (ii) following consummation of the Duke Acquisition, to the Company and
(y) in the case of the Finance II Notes, (i) prior to the consummation of the
EquiPower Acquisition, to the EquiPower Escrow Issuer and (ii) following
consummation of the EquiPower Acquisition, to the Company.

 

On the Closing Date, the Escrow Issuers will enter into an escrow agreement (the
“Escrow Agreement”) with the Trustee and Wilmington Trust, National Association,
as escrow agent (the “Escrow Agent”), pursuant to which (i) the Duke Escrow
Issuer will deposit, or cause to be deposited, in accounts specified by the
Escrow Agent (the “Duke Escrow Accounts”), the gross proceeds of the offering of
the Finance I Notes sold on the Closing Date, net of the Initial Purchaser’s
discount and certain expenses and (ii) the EquiPower Escrow Issuer will deposit,
or cause to be deposited, in accounts specified by the Escrow Agent (the
“EquiPower Escrow Accounts” and together with the Duke Escrow Accounts, the
“Escrow Accounts”), the gross proceeds of the offering of the Finance II Notes
sold on the Closing Date, net of the Initial Purchaser’s discount and certain
expenses.  In addition, on the Closing Date, the Escrow Issuers will deposit
into each of the Escrow Accounts an amount of cash so that the amount in each
such account is sufficient to fund a Special Mandatory Redemption (as described
in each of the Time of Sale Memorandum and the Final Memorandum) with respect to
the applicable series of Notes relating to such Escrow Account on November 28,
2014 (collectively, with all investments thereof made under the Escrow
Agreement, plus all interest, dividends and other distributions and payments
thereon received or receivable by the Escrow Agent from time to time less any
property distributed and/or disbursed in accordance with the Escrow Agreement,
together with the proceeds of any of the foregoing, the “Escrowed Funds”).

 

Pursuant to the Escrow Agreement, the Escrow Agent will release all funds in the
Duke Escrow Accounts to or as directed by the Duke Escrow Issuer (the “Duke
Release” and, the date of such release being referred to as the “Duke Release
Date”) upon consummation of the Duke Acquisition, the execution and delivery of
the Duke Supplemental Indentures by the Company, the Guarantors and the Duke
Target Entities and satisfaction of the conditions to release set forth in the
Duke Escrow Agreement. If the Duke Release Date does not occur by August 24,
2015, or upon the occurrence of

 

2

--------------------------------------------------------------------------------


 

certain other events described in the Escrow Agreement, the Duke Escrow Issuer
will redeem the Finance I Notes in accordance with the terms of the applicable
Indenture. Until the earlier of the Duke Release Date or the redemption of the
Finance I Notes described in the foregoing sentence, the Finance I Notes will be
secured by a first-priority security interest in the Duke Escrow Accounts and
the related Escrowed Funds pursuant to the Escrow Agreement.

 

Pursuant to the Escrow Agreement, the Escrow Agent will release all funds in the
EquiPower Escrow Accounts to or as directed by the EquiPower Escrow Issuer (the
“EquiPower Release” and, the date of such release being referred to as the
“EquiPower Release Date”) upon consummation of the EquiPower Acquisition, the
execution and delivery of the EquiPower Supplemental Indentures by the Company,
the Guarantors and the EquiPower Target Entities and satisfaction of the
conditions to release set forth in the EquiPower Escrow Agreement. If the
EquiPower Release Date does not occur by May 11, 2015, or upon the occurrence of
certain other events described in the Escrow Agreement, the EquiPower Escrow
Issuer will redeem the Finance II Notes in accordance with the terms of the
applicable Indenture. Until the earlier of the EquiPower Release Date or the
redemption of the Finance II Notes described in the foregoing sentence, the
Finance II Notes will be secured by a first-priority security interest in the
EquiPower Escrow Accounts and the related Escrowed Funds pursuant to the Escrow
Agreement.

 

Each series of Securities (as defined herein) will be issued pursuant to the
provisions of an indenture, each such indenture to be dated as of the Closing
Date (as defined in Section 4) (collectively, the “Indentures”), among the
applicable Escrow Issuer and Wilmington Trust, National Association, as trustee
(the “Trustee”).

 

On the Duke Release Date, the Duke Escrow Issuer will merge with and into the
Company, and the Company and the Guarantors and the Duke Target Entities will
execute and deliver supplemental indentures (the “Duke Supplemental Indentures”)
pursuant to which the Company will assume the rights and obligations of the Duke
Escrow Issuer under the Finance I Notes and the applicable Indentures (the “Duke
Escrow Assumption”).

 

On the EquiPower Release Date, the EquiPower Escrow Issuer will merge with and
into the Company, and the Company and the Guarantors and the EquiPower Target
Entities will execute and deliver supplemental indentures (the “EquiPower
Supplemental Indentures”, and together with the Duke Supplemental Indentures,
the “Supplemental Indentures”) pursuant to which the Company will assume the
rights and obligations of the EquiPower Escrow Issuer under the Finance II Notes
and the applicable Indentures (the “EquiPower Escrow Assumption”).

 

Holders of Securities will be entitled to the benefits of a registration rights
agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among each of the Escrow Issuers and the Initial Purchasers,
pursuant to which the Escrow Issuers may be required to file with the Securities
and Exchange Commission (the “Commission”), under the circumstances set forth
therein, (i) a registration statement under the Securities Act (as defined
herein) relating to another series of debt

 

3

--------------------------------------------------------------------------------


 

securities of the Company with terms substantially identical to the Notes (the
“Exchange Notes”) to be offered in exchange for the Notes (the “Exchange Offer”)
and (ii) a shelf registration statement pursuant to Rule 415 of the Securities
Act relating to the resale by certain holders of the Notes and, in each case, to
use commercially reasonable efforts to cause such registration statement to be
declared effective.  All references herein to the Exchange Notes and the
Exchange Offer are only applicable if the Company, the Guarantors and the
applicable Target Entities are in fact required to consummate the Exchange Offer
pursuant to the terms of the Registration Rights Agreement.  Upon the Duke
Release Date, the Company, the Guarantors and the Duke Target Entities will
become party to the Registration Rights Agreement with respect to the Finance I
Notes pursuant to a joinder agreement (the “Duke Registration Rights Agreement
Joinder”).  Upon the EquiPower Release Date, the Company, the Guarantors and the
EquiPower Target Entities will become party to the Registration Rights Agreement
with respect to the Finance II Notes pursuant to a joinder agreement (the
“EquiPower Registration Rights Agreement Joinder” and together with the Duke
Registration Rights Agreement Joinder, the “Registration Rights Agreement
Joinders”).

 

On and after the applicable Release Date, the payment of principal of, premium,
if any, and interest on the Finance I Notes or Finance II Notes, as applicable,
will be unconditionally guaranteed, jointly and severally, on a senior unsecured
basis, by each of the Company’s current and future domestic subsidiaries that
from time to time is a borrower or guarantor under the Credit Agreement dated as
of April 23, 2013, among the Company, various lenders party thereto and Credit
Suisse AG, Cayman Islands Branch, as administrative agent (the “Existing Credit
Facility”) (collectively, the “Guarantors”) and the Duke Target Entities, in the
case of the Finance I Notes, and the EquiPower Target Entities, in the case of
the Finance II Notes, pursuant to their guarantees (the “Guarantees”).  The
Units, the Notes and the Guarantees are herein collectively referred to as the
“Securities”; and the Exchange Notes and the guarantees thereof are herein
collectively referred to as the “Exchange Securities.”

 

The Issuer understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Time of Sale Memorandum (as defined herein) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Time of Sale Memorandum (the first time when sales of the
Securities are made is referred to as the “Time of Sale”).  The Securities will
be offered without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), only to qualified institutional buyers in compliance
with the exemption from registration provided by Rule 144A under the Securities
Act (“Rule 144A”) and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).  Pursuant to the terms of the Securities
and the Indentures, investors who acquire Securities shall be deemed to have
agreed that Securities may only be resold or otherwise transferred, after the
date hereof, if such Units are registered for sale under the Securities Act or
if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A or Regulation S).  The
Issuer hereby confirms that it has authorized the use of

 

4

--------------------------------------------------------------------------------


 

the Time of Sale Memorandum and the Final Memorandum (as defined herein) in
connection with the offer and sale of the Units by the Initial Purchasers.

 

In connection with the sale of the Securities, the Issuers have prepared and
delivered to each Initial Purchaser copies of a preliminary offering memorandum,
dated October 8, 2014 (as supplemented by the supplement dated October 10, 2014,
the “Preliminary Memorandum”), and prepared and delivered to each Initial
Purchaser copies of a pricing supplement, dated the date hereof (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities.  The Preliminary Memorandum (including any information incorporated
by reference therein) and the Pricing Supplement are referred to as the “Time of
Sale Memorandum.”  Promptly after this Agreement is executed and delivered, the
Issuers will prepare and deliver to each Initial Purchaser a final offering
memorandum, dated the date hereof (including any information incorporated by
reference therein) (the “Final Memorandum”).

 

In connection with the Acquisitions, the Company is offering 22,500,000 shares
of its common stock at a public offering price of $31.00 per share (the “Common
Stock”) and 4,000,000 shares of its Mandatory Convertible Preferred Stock at a
public offering price of $100.00 per share (the “Mandatory Convertible Preferred
Stock” and, together with the Common Stock, the “Other Transactions”).

 

The transactions set forth in the preceding paragraphs, including the
consummation of the Acquisitions pursuant to the terms of the Purchase
Agreements and the Other Transactions as further described in the Time of Sale
Memorandum and the Final Memorandum are collectively referred to as the
“Transactions”.  In this Agreement, all references to the Company and its
affiliates give effect to the consummation of the Transactions at the times and
upon the terms set forth in the Time of Sale memorandum and the Final
Memorandum; provided, that all representations and warranties of the Company
with respect to the Target Entities and the final condition, assets, operations
and other matters pertaining thereto are made to the knowledge of the Company
after due inquiry.

 

The Supplemental Indentures, the Registration Rights Agreement Joinders and the
Guarantees, as entered into by the Company, the Guarantors and the applicable
Target Entities, respectively, as the case may be, are hereinafter referred to
as the “Release Documents.” The Release Documents, this Agreement, the
Securities, the Exchange Securities, the Indentures, the Registration Rights
Agreement and the Escrow Agreement are hereinafter referred to as the
“Transaction Documents”.

 

1.                             Representations and Warranties.  Each of the
Escrow Issuers, the Company and the Guarantors, jointly and severally, hereby
represents and warrants to, and agrees with each Initial Purchaser that, as of
the Time of Sale and as of the Closing Date:

 

(a)                                 (i) the Time of Sale Memorandum as of the
Time of Sale does not, and as of the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the

 

5

--------------------------------------------------------------------------------


 

light of the circumstances under which they were made, not misleading and
(ii) the Final Memorandum as of its date and as of the Closing Date will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements in or
omissions from the Time of Sale Memorandum, the Final Memorandum or any
amendment or supplement thereto based upon information relating to any Initial
Purchaser furnished to the Escrow Issuers by such Initial Purchaser through the
Representatives expressly for use therein.

 

(b)                                 The Purchase Agreements are in full force
and effect and no party to any of the Purchase Agreements has sought to modify,
amend or waive any of the provisions thereof; (i) except as disclosed in or
contemplated by the Purchase Agreements, no consent, approval, authorization or
order of, or filing or registration with, any court or governmental agency or
body was required for the execution and delivery of, or is required for the
performance of, the Purchase Agreements by any of the parties thereto and the
consummation of the transactions contemplated thereby; and (ii) other than
Purchase Agreements, there are no other material agreements relating to the
Company’s proposed acquisition of the assets and equity interests to be acquired
pursuant to the Purchase Agreements.

 

(c)                                  Except for the Additional Written Offering
Communications (as defined herein), if any, identified in Schedule II hereto and
furnished to you before first use, the Issuer has not prepared, used or referred
to, and will not, without your prior consent, prepare, use or refer to, any
Additional Written Offering Communication. The Additional Written Offering
Communications, when taken together with the Time of Sale Memorandum, as of the
Time of Sale, and as of the Closing Date, will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading. The preceding sentence does not apply to statements
in or omissions from the Time of Sale Memorandum or the Additional Written
Offering Communications based upon information relating to any Initial Purchaser
furnished to the Issuer by such Initial Purchaser through the Representatives
expressly for use therein. For purposes of this Agreement, the “Additional
Written Offering Communication” means any written communication (as defined in
Rule 405 under the Securities Act) that constitutes an offer to sell or a
solicitation of an offer to buy the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement or the Final Memorandum.

 

(d)                                 Certain direct and indirect subsidiaries of
the Company are identified on Schedule III hereto (each a “Key Subsidiary” and
collectively, the “Key Subsidiaries”). Other than the Key Subsidiaries, the
Company has no subsidiary that would constitute a “significant subsidiary” as
such term is defined in Rule 1-02 of Regulation S-X.

 

6

--------------------------------------------------------------------------------


 

(e)                                  The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the State
of Delaware, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Memorandum, and to enter
into and perform its obligations under each of the Transaction Documents to
which it is a party.  The Company is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a material adverse effect on each of the Escrow
Issuers or the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”).

 

(f)                                   Each subsidiary of the Company has been
duly incorporated or formed, as applicable, is validly existing as a
corporation, limited liability company or partnership, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable, has the corporate, limited liability company or partnership
power, as applicable, and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party.  Each subsidiary of the Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect; all of the
issued shares of capital stock or other ownership interests of each subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable and (except as pledged to secure indebtedness of the Company
and/or its subsidiaries pursuant to the (i) Existing Credit Facility and
(ii) the Indenture, dated as of May 20, 2013, governing the Company’s 5.875%
senior notes due 2023) are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims, except as disclosed in the
Time of Sale Memorandum and the Final Memorandum or solely in the case of each
subsidiary that is not a Key Subsidiary, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(g)                                  This Agreement has been duly authorized,
executed and delivered by each Escrow Issuer, the Company and each Guarantor.

 

(h)                                 The Securities have been duly authorized
and, when executed and authenticated in accordance with the provisions of the
Indentures and delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Agreement, will be valid and binding obligations of the
applicable Escrow Issuer, enforceable against such Escrow Issuer in accordance
with their terms, and, upon the execution and delivery of the (i) Duke
Supplemental Indentures by the Company, the Guarantors and the Duke Target
Entities, the Finance I Notes will constitute valid and binding obligations of
the Company, and the related Guarantees will constitute valid and binding
obligations of the Guarantors and the

 

7

--------------------------------------------------------------------------------


 

Duke Target Entities, each enforceable in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and equitable principles of general applicability, and will be
entitled to the benefits of the applicable Indenture and the Registration Rights
Agreement pursuant to which such Securities are to be issued and (ii) EquiPower
Supplemental Indentures by the Company, the Guarantors, and the EquiPower Target
Entities, the Finance II Notes will constitute valid and binding obligations of
the Company, and the related Guarantees will constitute valid and binding
obligations of the Guarantors and the EquiPower Target Entities, each
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and will be entitled to the benefits of the
Indentures and the Registration Rights Agreement pursuant to which such
Securities are to be issued.

 

(i)                                     Upon the execution and delivery of the
Registration Rights Joinder, the Exchange Notes have been duly authorized and,
when executed and authenticated in accordance with the provisions of the
Indentures (as supplemented by the Supplemental Indentures), the Registration
Rights Agreement (as supplemented by the Registration Rights Joinder) and the
Exchange Offer, will be valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability, and will be entitled to the
benefits of the Indentures pursuant to which such Exchange Notes are to be
issued.

 

(j)                                    When the Exchange Notes have been
authenticated in a manner provided for in the applicable Indenture and issued
and delivered in accordance with the applicable Registration Rights Agreement
(as supplemented by the applicable Registration Rights Agreement Joinder), the
Guarantees of the applicable series of Notes and the guarantees of the
applicable Exchange Notes have been duly authorized for issuance pursuant to the
applicable Indenture; the Guarantees of the applicable series of Notes, when
such Notes have been authenticated in the manner provided for in the applicable
Indenture and issued and delivered against payment of the purchase price
therefor, will constitute valid and binding obligations of the Guarantors (and,
to the extent party to such Indenture, the Duke Target Entities and the
EquiPower Target Entities); and, when such Exchange Notes have been
authenticated in the manner provided for in the applicable Indenture and issued
and delivered in accordance with the Registration Rights Agreement, the
guarantees of the Exchange Notes will constitute valid and binding obligations
of the Guarantors (and, to the extent party to such Indenture, the Duke Target
Entities and the EquiPower Target Entities); in each case, enforceable against
each Guarantor (and, to the extent party to such Indenture, the Duke Target
Entities and the EquiPower Target Entities) in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability,
and will be entitled to the benefits of the applicable Indenture pursuant to
which such guarantees are to be issued.

 

8

--------------------------------------------------------------------------------


 

(k)                                 Each of the Indentures and the Registration
Rights Agreement have been duly authorized and, on the Closing Date, will have
been duly executed and delivered by the Escrow Issuers, and will constitute a
valid and binding agreement of, the Escrow Issuers, enforceable against each
Escrow Issuer party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability and except as rights to
indemnification and contribution under the Registration Rights Agreement may be
limited under applicable law. Following the consummation of the Duke
Acquisition, the Duke Supplemental Indentures and the Duke Registration Rights
Agreement Joinder will have been duly authorized by the Company and the
Guarantors and the Duke Target Entities and, at the Duke Release Date, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, the Indentures, as supplemented by the Duke Supplemental Indentures and
the Registration Rights Agreement, as supplemented by the Duke Registration
Rights Agreement Joinder, will each constitute a valid and binding agreement of
the Company and the Guarantors and the Duke Target Entities enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification may be limited by
applicable law. Following the consummation of the EquiPower Acquisition, the
EquiPower Supplemental Indentures and the EquiPower Registration Rights
Agreement Joinder will have been duly authorized by the Company and the
Guarantors and the EquiPower Target Entities and, at the EquiPower Release Date,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, the Indentures, as supplemented by the EquiPower Supplemental
Indentures and the Registration Rights Agreement, as supplemented by the
EquiPower Registration Rights Agreement Joinder, will each constitute a valid
and binding agreement of the Company and the Guarantors and the EquiPower Target
Entities enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and except as rights to indemnification may
be limited by applicable law.

 

(l)                                     The Units to be purchased by the Initial
Purchasers from the Escrow Issuers will on the Closing Date be in the form
contemplated by each of the Indentures.  The Securities, the Exchange
Securities, the Indentures and the Registration Rights Agreement will conform in
all material respects to the descriptions thereof in the Time of Sale Memorandum
and the Final Memorandum.

 

(m)                             At June 30, 2014, on a consolidated basis, after
giving pro forma effect to the issuance and sale of the Units pursuant hereto,
the Company would have an authorized and outstanding capitalization as set forth
in the Time of Sale Memorandum and the Final Memorandum under the caption
“Capitalization” (other than for subsequent issuances of capital stock, if any,
pursuant to employee

 

9

--------------------------------------------------------------------------------


 

benefit plans described in the Time of Sale Memorandum and the Final Memorandum
or upon exercise of outstanding options or warrants described in the Time of
Sale Memorandum and the Final Memorandum).

 

(n)                                 Neither the Company nor any of its
subsidiaries is (i) in violation of its charter, bylaws or other constitutive
document or (ii) in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Company or any of its
subsidiaries is subject (each, an “Existing Instrument”), except, in the case of
clause (ii) above, for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Effect.  Each of the Escrow Issuers’,
the Company’s and each of the Guarantor’s and each of the Target Entities’
execution, delivery and performance of Transaction Documents to which it is a
party, and the issuance and delivery of the Securities and the Exchange
Securities, and consummation of the transactions contemplated hereby and thereby
and by the Time of Sale Memorandum and the Final Memorandum will not (i) result
in any violation of the provisions of the charter, bylaws or other constitutive
document of the Company or any subsidiary of the Company, (ii) require the
consent of any other party to, any Existing Instrument, except in each case, for
such conflicts, breaches, or Defaults, as would not, individually or in the
aggregate, result in a Material Adverse Effect, and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary.

 

(o)                                 Except as disclosed in the Time of Sale
Memorandum and the Final Memorandum, no consent, approval, authorization
(including but not limited to, prior authorization from the Federal Energy
Regulatory Commission under Sections 203 or 204 of the Federal Power Act, as
amended) or order of, or registration or qualification with, any governmental
body or agency is required for the performance by the Escrow Issuers, the
Company, each of the Guarantors and each of the Target Entities of its
obligations under of this Agreement, the Indentures, or the Securities, or
consummation of the Transactions or any other transactions contemplated hereby
and thereby and by the Time of Sale Memorandum and the Final Memorandum, except
(x) for such consent, approvals, authorizations, orders, registrations or
qualifications that have been obtained or where failure to do so would not
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the offering and sale of the Units and (y) for the registration of the
Securities under the Securities Act pursuant to the Registration Rights
Agreement, the qualification of the Indentures under the Trust Indenture Act and
such as may be required by the securities or Blue Sky laws of the various states
of the United States or provinces of Canada in connection with the offer and
sale of the Securities.

 

(p)                                 Since the date of the most recent financial
statements of the Company included in the Time of Sale Memorandum, there has not
occurred any

 

10

--------------------------------------------------------------------------------


 

material adverse change, or any development involving a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Company and its subsidiaries, taken as a whole,
from that set forth in the Time of Sale Memorandum and the Final Memorandum.

 

(q)                                 Subsequent to the respective dates as of
which information is given in each of the Time of Sale Memorandum and the Final
Memorandum, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction; (ii) the Escrow Issuers and the Company have not purchased any of
its outstanding capital stock, nor declared, paid or otherwise made any dividend
or distribution of any kind on its capital stock other than ordinary and
customary dividends; and (iii) there has not been any material change in the
short term debt or long term debt of the Company and its subsidiaries, except in
each case as described in each of the Time of Sale Memorandum and the Final
Memorandum, respectively.

 

(r)                                    There are no legal or governmental
proceedings pending or, to the knowledge of the Company, threatened, to which
the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject other than
proceedings accurately disclosed in all material respects in the Time of Sale
Memorandum and the Final Memorandum and proceedings that would not reasonably be
expected to have a Material Adverse Effect on the power or ability of the
Company to perform its obligations under this Agreement, the Indentures, the
Registration Rights Agreement or the Securities or to consummate the
transactions contemplated by the Time of Sale Memorandum and the Final
Memorandum.

 

(s)                                   Except as disclosed in the Time of Sale
Memorandum and the Final Memorandum, and except as would not, individually or in
the aggregate, have a Material Adverse Effect:  (i) each of the Company and its
subsidiaries and their respective operations and facilities are in compliance
with, applicable Environmental Laws (as defined herein), which compliance
includes, without limitation, having obtained and being in compliance with any
permits, licenses or other governmental authorizations or approvals, and having
made all filings and provided all financial assurances and notices, required for
the ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written notice from a governmental authority or
other third party, that alleges that the Company or any of its subsidiaries is
in violation of any Environmental Law; (iii) to the knowledge of each of the
Escrow Issuers and the Company, there is no claim, action or cause of action
filed with a court or governmental authority, no investigation with respect to
which the Company or its subsidiaries have received written notice, and no
written notice by any person or entity alleging actual or potential liability on
the part of the Company or any of its subsidiaries based on or pursuant to any
Environmental Law pending or threatened in writing against the Company or any of
its subsidiaries or any person

 

11

--------------------------------------------------------------------------------


 

or entity whose liability under or pursuant to any Environmental Law the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; (iv) neither the Company nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, remediation,
remedial action or other corrective action concerning Materials of Environmental
Concern (as defined herein) pursuant to any Environmental Law at any site or
facility; (v) no lien, charge, encumbrance or restriction has been recorded
pursuant to any Environmental Law with respect to any assets, facility or
property owned, operated or leased by the Company or any of its subsidiaries;
and (vi) there have been no Releases (as defined herein) or threatened Releases
of any Material of Environmental Concern that could reasonably be expected to
result in a violation of or liability under any Environmental Law on the part of
the Company or any of its subsidiaries, including without limitation, any such
liability which the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law.

 

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means all applicable federal, state, local and foreign laws or regulations,
ordinances, codes, orders, decrees, judgments and injunctions issued,
promulgated or entered thereunder, relating to pollution or protection of the
Environment or human health (as such relates to exposure to Materials of
Environmental Concern), including without limitation, those relating to (i) the
Release or threatened Release of Materials of Environmental Concern; and
(ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  “Materials of Environmental Concern” means any hazardous substance,
material, pollutant, contaminant, chemical, waste, compound, or constituent, in
any form, including without limitation, petroleum and petroleum products,
subject to regulation under any Environmental Law.  “Release” means any release,
spill, emission, discharge, deposit, disposal, leaking, pumping, pouring,
dumping, emptying, injection or leaching into the Environment, or into, from or
through any building, structure or facility.

 

(t)                                    Each Escrow Issuer, the Company, each
Guarantor and each Target Entity is not, and immediately after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in the Final Memorandum will not be, required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).

 

(u)                                 None of the Escrow Issuers, the Company, its
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act,
an “Affiliate”), or any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Issuer makes no representation or warranty)
has, directly or indirectly, solicited any offer to buy or offered to sell, or
will, directly or indirectly, solicit

 

12

--------------------------------------------------------------------------------


 

any offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security under circumstances that would require the
Securities to be registered under the Securities Act.  None of the Company, its
Affiliates, or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has engaged or will engage, in connection with the offering of the Units, in any
form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act.  With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Escrow Issuers, the Company, its
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Issuer makes no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Escrow Issuers, the Company and its Affiliates
and any person acting on its or their behalf (other than the Initial Purchasers,
as to whom the Issuer makes no representation or warranty) has complied and will
comply with the offering restrictions set forth in Regulation S.  The Company is
a “reporting issuer”, as defined in Rule 902 under the Securities Act.

 

(v)                                 Subject to compliance by the Initial
Purchasers with the procedures set forth in Section 7 hereof, it is not
necessary in connection with the offer and sale and delivery of the Securities
to or by the Initial Purchasers in the manner contemplated by this Agreement and
the Time of Sale Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indentures under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

(w)                               The Securities are eligible for resale
pursuant to Rule 144A and will not be, at the Closing Date, of the same class as
securities listed on a national securities exchange registered under Section 6
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
quoted in a U.S. automated interdealer quotation system.

 

(x)                                 Neither the Company nor any of its
subsidiaries or controlled affiliates, nor any director (in their role as a
director of the Company) or officer, nor, to the Company’s nor each Escrow
Issuer’s knowledge, any of the employees, agents or representatives of the
Company or of any of its subsidiaries or controlled affiliates, has taken or
will take any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance

 

13

--------------------------------------------------------------------------------


 

with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws.

 

(y)                                 The operations of the Company and its
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company and each Escrow Issuer, threatened.

 

(z)                                  (i) Neither the Company nor any of its
subsidiaries, controlled affiliates, directors (in their role as such) or
officers, nor to the Company’s knowledge any agent, affiliate or representative
of each Escrow Issuer, the Company or any of its subsidiaries, is an individual
or entity (“Person”) that is, or is owned or controlled by a Person that is:

 

(A)                               the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union
(“EU”), Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority
(collectively, “Sanctions”), nor

 

(B)                               located, organized or resident in a country or
territory that is the subject of Sanctions (including, without limitation,
Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan and Syria).

 

(ii)                                  The Escrow Issuers and the Company will
not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

 

(A)                               to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or

 

14

--------------------------------------------------------------------------------


 

(B)                               in any other manner that will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

(iii)                                        For the past 5 years, the Company
and its subsidiaries have not knowingly engaged in, are not now knowingly
engaged in, and will not engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

 

(aa)                          Ernst & Young LLP, which expressed their opinion
with respect to certain financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules included
in the Time of Sale Memorandum and the Final Memorandum, are independent public
accountants within the meaning of the rules adopted by the Commission and the
Public Company Accounting Oversight Board (“PCAOB”) as required by the
Securities Act and the Exchange Act.

 

(bb)                          PricewaterhouseCoopers LLP (“PWC”), which
expressed their opinion with respect to certain financial statements (which term
as used in this Agreement includes the related notes thereto) and supporting
schedules included in the Time of Sale Memorandum and the Final Memorandum, are
independent public accountants within the meaning of the rules adopted by the
Commission and PCAOB as required by the Securities Act and the Exchange Act.

 

(cc)                            Deloitte & Touche, LLP, which expressed their
opinions with respect to certain financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules
included in the Time of Sale Memorandum and the and the Final Memorandum, are
independent public accountants with regard to the Midwest Generation Business of
Duke Energy Corporation, EquiPower Resources Corp. and Brayton Point Holdings,
LLC and their subsidiaries within the meaning of the rules adopted by the
Commission and PCAOB as required by the Securities Act and the Exchange Act.

 

(dd)                          The financial statements, together with the
related schedules and notes, included in the Time of Sale Memorandum and the
Final Memorandum present fairly in all material respects the financial position
and the results of operations and changes in financial position of the Company
and its consolidated subsidiaries and other consolidated entities at the
respective dates or for their respective periods specified.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States (“U.S. GAAP”) applied on a consistent basis
throughout the periods covered thereby, except, in the case of the quarterly
financial statements for normal year-end adjustments and as may be expressly
stated in the related notes thereto, and comply as to form with the applicable
accounting requirements of Regulation S-X.  The financial data set forth in the
Time of Sale Memorandum and the Final

 

15

--------------------------------------------------------------------------------


 

Memorandum under the captions “Summary—Summary Historical Financial Data of
Dynegy,” “Summary—Summary Historical Consolidated Financial Data of Duke Midwest
Assets,” “Summary—Summary Historical Combined Financial Data of ECP Assets,”
“Summary—Summary Unaudited Pro Forma Condensed Combined Financial Information,”
and “Capitalization” and elsewhere in the Time of Sale memorandum and Final
Memorandum fairly present in all material respects the information set forth
therein on a basis consistent with that of the audited and unaudited historical
financial statements included in the Time of Sale Memorandum and the Final
Memorandum.  The pro forma condensed combined consolidated financial statements
and data of the Company and its subsidiaries and the related notes thereto
included under the caption “Summary—Summary Unaudited Pro Forma Condensed
Combined Financial Information,” and elsewhere in the Time of Sale Memorandum
present fairly in all material respects the information contained therein, have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements (including, without limitation, the
requirements of Regulation S-X) and have been properly presented on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transaction and circumstances referred to therein. The statistical and
market related data included in the Time of Sale Memorandum and the Final
Memorandum are based on or derived from sources that the Company believes to be
reliable and represent their good faith estimates that are made on the basis of
data derived from such sources.

 

(ee)                            The financial statements, together with the
related schedules and notes, of the Duke Midwest Assets, included in the Time of
Sale Memorandum and the Final Memorandum present fairly in all material respects
the consolidated financial position of such entities to which they relate as of
and at the dates indicated and the results of their operations and their cash
flows for the periods specified.  Such financial statements have been prepared
in accordance with U.S. GAAP applied on a consistent basis throughout the
periods covered thereby, except, in the case of the quarterly financial
statements for normal year-end adjustments and as may be expressly stated in the
related notes thereto, and comply as to form with the applicable accounting
requirements of Regulation S-X.

 

(ff)                              The financial statements, together with the
related schedules and notes, of the ECP Assets included in the Time of Sale
Memorandum and the Final Memorandum present fairly in all material respects the
consolidated financial position of such entities to which they relate as of and
at the dates indicated and the results of their operations and their cash flows
for the periods specified.  Such financial statements have been prepared in
accordance with U.S. GAAP applied on a consistent basis throughout the periods
covered thereby, except, in the case of the quarterly financial statements for
normal year-end adjustments and as may be expressly stated in the related notes
thereto, and comply as to form with the applicable accounting requirements of
Regulation S-X.

 

16

--------------------------------------------------------------------------------


 

(gg)                            The financial statements, together with the
related schedules and notes, of the New Ameren Energy Resources, LLC and its
subsidiaries, Ameren Energy Generating Company, Ameren Energy Fuels and Services
Company, New AERG, LLC (successor to Ameren Energy Resources Generating Company)
and Ameren Energy Marketing Company from Ameren, included in the Time of Sale
Memorandum and the Final Memorandum present fairly in all material respects the
consolidated financial position of such entities to which they relate as of and
at the dates indicated and the results of their operations and their cash flows
for the periods specified.  Such financial statements have been prepared in
accordance with U.S. GAAP applied on a consistent basis throughout the periods
covered thereby, except, in the case of the quarterly financial statements for
normal year-end adjustments and as may be expressly stated in the related notes
thereto, and comply as to form with the applicable accounting requirements of
Regulation S-X.

 

(hh)                          The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities (including but not limited to,
prior authorizations from the Federal Energy Regulatory Commission under
Sections 203 or 204 of the Federal Power Act, as amended) necessary to conduct
their respective businesses, and neither the Company nor any of its subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect, except as disclosed in the Time of Sale
Memorandum and the Final Memorandum.

 

(ii)                                  The Company and its subsidiaries have good
and marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Memorandum or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; and any real property and buildings held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases, with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries, in each case except as disclosed
in the Time of Sale Memorandum.

 

(jj)                                The Company and each of its subsidiaries
have filed all federal, state, local and foreign tax returns required to be
filed through the date of this Agreement or have requested extensions thereof
(except where the failure to file would not, individually or in the aggregate,
have a Material Adverse Effect) and have paid all taxes required to be paid
thereon (except for cases in which the failure to file or pay would not have a
Material Adverse Effect, or, except as currently being contested in good faith
and for which reserves required by U.S.

 

17

--------------------------------------------------------------------------------


 

GAAP have been created in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a Material Adverse Effect.  The Company
has made adequate charges, accruals and reserves in accordance with U.S. GAAP in
the applicable financial statements referred to in Section 1(y) hereof in
respect of all federal, state, local and foreign income and franchise taxes for
all periods as to which the tax liability of the Company or any of its
subsidiaries has not been finally determined.

 

(kk)                          The Company and each of its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which they are engaged; neither the Company nor any of its subsidiaries has been
refused any insurance coverage sought or applied for, to the extent such
coverage is generally available; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
disclosed in the Time of Sale Memorandum and the Final Memorandum.

 

(ll)                                  None of the Escrow Issuers, the Company or
any of its subsidiaries or controlled affiliates or any other person acting on
its or their behalf (other than the initial purchasers for which the Escrow
Issuers and the Company makes no representation) has taken or will take,
directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

 

(mm)                  Each of the Escrow Issuers, the Company and the Guarantors
is, and immediately after the Closing Date  (and after giving effect to the
issuance of the Securities, the consummation of the Acquisitions and the other
Transactions as described in the Time of Sale Memorandum and the Final
Memorandum) will be, Solvent.  As used herein, the term “Solvent” means, with
respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

 

18

--------------------------------------------------------------------------------


 

(nn)                          The Company and its subsidiaries and their
respective officers and directors are in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

 

(oo)                          The Company and each of its subsidiaries have
established and maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that comply with
the requirements of the Exchange Act, including, within limitation,
Rule 13a-15(a) promulgated thereunder; such “disclosure controls and procedures”
have been designed to ensure that such information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including made known to the Company’s
principal executive officer and principal financial officer; and such
“disclosure controls and procedures” are effective; and the Company and its
subsidiaries maintain an effective system of  accounting controls and internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are sufficient to provide reasonable assurances that: (i) transactions
are executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.  Since the end of the Company’s
most recent audited fiscal year, there has been (x) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (y) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(pp)                          The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (as amended, “ERISA,” which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Company and its subsidiaries or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with ERISA.  “ERISA Affiliate” means,
with respect to the Company or a subsidiary of the Company, any member of any
group of organizations disclosed in Section 414 of the Internal Revenue Code of
1986 (as amended, the “Code,” which term, as used herein, includes the
regulations and published interpretations thereunder) of which the Company or
such subsidiary is a member.

 

(qq)                          No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director,

 

19

--------------------------------------------------------------------------------


 

officer, member, stockholder, customer or supplier of the Company or any
affiliate of the Company, on the other hand, which is required by the Securities
Act to be disclosed in a registration statement on Form S-1 which is not so
disclosed in the Time of Sale Memorandum and the Final Memorandum.  There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Escrow Issuers
or the Company to or for the benefit of any of the officers or directors of the
Escrow Issuers or the Company or any officers or directors of any affiliate of
the Escrow Issuers or the Company or any of their respective family members.

 

(rr)                                The Escrow Agreement has been duly
authorized by the Escrow Issuers and, at the Closing Date, when duly executed
and delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Escrow Issuers
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and except as rights to indemnification may be
limited by applicable law.

 

2.                             Agreements to Sell and Purchase.  The Duke Escrow
Issuer (with respect to the Finance I Notes and the Securities related thereto)
and the EquiPower Escrow Issuer (with respect to the Finance II Notes and the
Securities related thereto) hereby agree to issue and sell to the Initial
Purchasers, and each Initial Purchaser, upon the basis of the representations
and warranties herein contained, but subject to the conditions hereinafter
stated, agrees, severally and not jointly, to purchase from the Escrow Issuers
the respective percentage of the entire principal amount of Securities set forth
opposite its name in Schedule I hereto at a purchase price of 99.00% of the
principal amount thereof (the “Purchase Price”), plus accrued and unpaid
interest, if any, from October 27, 2014 to the Closing Date (as defined below).

 

3.                             Terms of Offering.  You have advised the Issuer
that the Initial Purchasers will make an offering of the Securities purchased by
the Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in your judgment is advisable.

 

4.                             Payment and Delivery.  Payment for the Securities
shall be made by the Initial Purchasers by deposit of the Escrowed Funds into
the Escrow Accounts (as set forth in the Escrow Agreement) in Federal or other
funds immediately available in New York City against delivery of such Securities
for the respective accounts of the several Initial Purchasers at 10:00 a.m., New
York City time, on October 27, 2014, or at such other time on the same or such
other date, not later than the fifth business day thereafter, as shall be
designated in writing by the Representatives.  The time and date of such payment
are hereinafter referred to as the “Closing Date.” Such delivery and payment
shall be made at the offices of Paul Hastings LLP, 75 East 55th Street, New
York, New York, 10022 (or such other place as may be agreed to by the Issuer and
the Representatives).  The Issuer hereby acknowledges that circumstances under
which the Representatives may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Issuer or the Initial

 

20

--------------------------------------------------------------------------------


 

Purchasers to recirculate to investors copies of an amended or supplemented Time
of Sale Memorandum or Final Memorandum or a delay as contemplated by the
provisions of Section 10 hereof.

 

The Units shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date. The Units shall be delivered to the Representatives
on the Closing Date for the respective accounts of the Initial Purchasers, with
any transfer taxes payable in connection with the transfer of the Units to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery. Time shall
be of the essence, and delivery at the time and place specified in this
Agreement is a condition to the obligations of the Initial Purchasers.

 

5.                             Conditions to the Initial Purchasers’
Obligations.  The several obligations of the Initial Purchasers to purchase and
pay for the Securities as provided herein on the Closing Date are subject to the
satisfaction or waiver, as determined by the Representatives in their sole
discretion of the following conditions precedent on or prior to the Closing
Date:

 

(a)                                 Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date:

 

(i)                           there shall not have occurred any downgrading, nor
shall any notice have been given of any intended or potential downgrading or of
any review for a possible change that does not indicate the direction of the
possible change, in the rating accorded the Issuer or any of the securities of
the Issuer or any of its subsidiaries or in the rating outlook for the Issuer by
any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act; and

 

(ii)                        there shall not have occurred any change, or any
development involving a prospective change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum or the Final Memorandum that, in your judgment, is material and
adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum and the Final Memorandum.

 

(b)                                 The Initial Purchasers shall have received
on the Closing Date a certificate, dated the Closing Date and signed by an
executive officer of the Company and each of the Escrow Issuers to the effect
set forth in Sections 5(a)(i) and 5(a)(ii), and to the effect that the
representations and warranties of the Company and each Escrow Issuer contained
in this Agreement were and are true and correct as of the Closing Date; that the
Company and each Escrow Issuer has

 

21

--------------------------------------------------------------------------------


 

complied with all of the agreements and satisfied all of the conditions on their
part to be performed or satisfied hereunder on or before the Closing Date.

 

(c)                                  The Initial Purchasers shall have received
on the Closing Date, (i) an opinion and negative assurance letter of White &
Case LLP, outside counsel for the Company, dated the Closing Date, in form and
substance reasonably acceptable to the Representatives and (ii) an opinion of
Locke Lord LLP, special Texas counsel for the Company, dated the Closing Date,
in form and substance reasonably acceptable to the Representatives.

 

(d)                                 The Initial Purchasers shall have received
on the Closing Date an opinion and negative assurance letter of Paul Hastings
LLP, counsel for the Initial Purchasers, dated the Closing Date, with respect to
such matters as may be reasonably requested by the Initial Purchasers.

 

(e)                                  On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, the independent registered public
accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering certain financial information of the Company and its
subsidiaries in the Time of Sale Memorandum and other customary matters.  In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representatives, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover certain financial information of the
Company and its subsidiaries in the Time of Sale Memorandum and the Final
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than 3 days prior to the Closing Date.

 

(f)                                   On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche, LLP (Charlotte, North Carolina), the
independent registered public accounting firm for the Duke Midwest Assets, a
“comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Initial Purchasers, covering certain
financial information of the Duke Midwest Assets in the Time of Sale Memorandum
and other customary matters. In addition, on the Closing Date, the Initial
Purchasers shall have received from such accountants a “bring-down comfort
letter” dated the Closing Date addressed to the Initial Purchasers, in form and
substance satisfactory to the Initial Purchasers, in the form of the “comfort
letter” delivered on the date hereof, except that (i) it shall cover certain
financial information of the Duke Midwest Assets in the Time of Sale Memorandum
and the Final Memorandum and any amendment or supplement thereto and
(ii) procedures shall be brought down to a date no more than 3 days prior to the
Closing Date.

 

(g)                                  On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche, LLP (Hartford, Connecticut), the
independent registered

 

22

--------------------------------------------------------------------------------


 

public accounting firm for the ECP Assets, a “comfort letter” dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Initial Purchasers, covering certain financial information of the ECP
Assets in the Time of Sale Memorandum and other customary matters. In addition,
on the Closing Date, the Initial Purchasers shall have received from such
accountants a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, in the form of the “comfort letter” delivered on the date hereof,
except that (i) it shall cover certain financial information of the ECP Assets
in the Time of Sale Memorandum and the Final Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 3 days prior to the Closing Date.

 

(h)                                 On the date hereof, the Initial Purchasers
shall have received from PWC, the independent accountants for Ameren Energy
Resources Company, LLC (“AER”), a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives and PWC, covering certain financial information of AER in the
Time of Sale Memorandum and other customary matters.  In addition, on the
Closing Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives and PWC,
in the form of the “comfort letter” delivered on the date hereof, except that
(i) it shall cover certain financial information of AER in the in the Time of
Sale Memorandum and the Final Memorandum and any amendment or supplement thereto
and (ii) procedures shall be brought down to a date no more than 3 days prior to
the Closing Date.

 

(i)                                     The Escrow Issuers shall have executed
and delivered the Indentures, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.  The Escrow Issuers shall have executed and delivered the
Registration Rights Agreement, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received such
executed copies thereof.

 

(j)                                    The Initial Purchasers shall have
received a counterpart of the Escrow Agreement that shall have been executed and
delivered by a duly authorized officer of each Escrow Issuer and such agreement
shall be in full force and effect on and as of the Closing Date.

 

(k)                                 On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents, letters and opinions as they may reasonably require for
the purposes of enabling them to pass upon the issuance and sale of the
Securities as contemplated herein, or in order to evidence the accuracy of any
of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained.

 

23

--------------------------------------------------------------------------------


 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by written notice to the Company at any time on or prior to the
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that Sections 6(g), 8 and 11 hereof shall at
all times be effective and shall survive such termination.

 

6.                             Covenants of the Company.  Each Escrow Issuer and
the Company each jointly and severally, covenant with each Initial Purchaser as
follows:

 

(a)                                 To furnish each Initial Purchaser in New
York City, without charge, as promptly as practicable following the Time of Sale
and in any event not later than the second business day following the date
hereof and during the period mentioned in Section 6(d) or (e), as many copies of
the Time of Sale Memorandum, the Final Memorandum, and any supplements and
amendments thereto as you may reasonably request.

 

(b)                                 Before amending or supplementing the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum, to
furnish to you a copy of each such proposed amendment or supplement and not to
use any such proposed amendment or supplement to which you reasonably object.

 

(c)                                  To furnish to you a copy of each proposed
Additional Written Offering Communication to be prepared by or on behalf of,
used by, or referred to by the Escrow Issuers and not to use or refer to any
proposed Additional Written Offering Communication to which you reasonably
object.

 

(d)                                 If the Time of Sale Memorandum is being used
to solicit offers to buy the Securities at a time when the Final Memorandum is
not yet available to prospective purchasers and any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Time of Sale Memorandum in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading or if, in the
reasonable opinion of the Representatives or counsel for the Initial Purchasers,
it is necessary to amend or supplement the Time of Sale Memorandum to comply
with applicable law, forthwith to prepare and furnish, at its own expense, to
the Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances under which they are made, when delivered to a Subsequent
Purchaser, be misleading or so that the Time of Sale Memorandum, as amended or
supplemented, will comply with applicable law.

 

(e)                                  If, during such period after the date
hereof and prior to the date on which all of the Securities shall have been sold
by the Initial Purchasers, in the reasonable opinion of counsel for the Initial
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Memorandum in order to make the
statements therein, in the light of the

 

24

--------------------------------------------------------------------------------


 

circumstances under which they are made, not misleading or if, in the reasonable
opinion of the Representatives or counsel for the Initial Purchasers, it is
necessary to amend or supplement the Final Memorandum to comply with applicable
law, forthwith to prepare and furnish, at its own expense, to the Initial
Purchasers, either amendments or supplements to the Final Memorandum so that the
statements in the Final Memorandum as so amended or supplemented will not, in
the light of the circumstances under which they are made, when delivered to a
Subsequent Purchaser, be misleading or so that the Final Memorandum, as amended
or supplemented, will comply with applicable law.

 

(f)                                   (i) To cooperate with the Representatives
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemptions from qualifying or registering) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or any other jurisdictions designated by the
Initial Purchasers, and to comply with such laws and to continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities and (ii) to advise the Representatives
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, to use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.  Notwithstanding the foregoing, none of
the Escrow Issuers, the Company or any of the Guarantors shall be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation.

 

(g)                                  Whether or not the transactions
contemplated in this Agreement are consummated or this Agreement is terminated,
to pay or cause to be paid all expenses incident to the performance of its
obligations under this Agreement, including:  (i) the fees, disbursements and
expenses of the Escrow Issuers’ and Company’s counsel and the Company’s
accountants and other advisors in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the issuance and
sale of the Securities, including, without limitation, in connection with the
preparation, printing, filing, shipping and distribution of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, any Additional
Written Offering Communication and any amendments and supplements to any of the
foregoing, this Agreement, the Indentures, the Registration Rights Agreement,
the Securities and Exchange Securities, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers,
(ii) all costs and expenses related to the transfer and delivery of the
Securities and the Exchange Securities to the Initial Purchasers, including any
transfer or other taxes payable thereon, (iii) the cost of printing or producing
any Blue Sky or legal investment memorandum in connection with the offer and
sale of the Securities under state securities laws and all expenses in
connection with the qualification of the

 

25

--------------------------------------------------------------------------------


 

Securities for offer and sale under state securities laws as provided in
Section 6(f) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, provided that such fees and disbursements shall not exceed $5,000,
(iv) any fees charged by rating agencies for the rating of the Securities or the
Exchange Securities, (v) the costs and charges of the Trustee and any transfer
agent, registrar or depositary, (vi) the cost of the preparation, issuance and
delivery of the Securities, (vii) the costs and expenses of the Escrow Issuers
and the Company relating to investor presentations on any “road show” undertaken
in connection with the marketing of the offering of the Securities, including,
without limitation, expenses associated with the preparation or dissemination of
any electronic road show, expenses associated with production of road show
slides and graphics, travel and lodging expenses of the Representatives and
officers of the Escrow Issuers and the Company and 50% of the cost of any
aircraft chartered in connection with the road show, and (viii) all other cost
and expenses incident to the performance of the obligations of the Escrow
Issuers and the Company hereunder for which provision is not otherwise made in
this Section.  It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 11, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make.

 

(h)                                 Neither the Escrow Issuers, nor the Company
nor any Affiliate will sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) which if, as a result of the doctrine of “integration” referred to in
Rule 502 under the Securities Act, such offer or sale would render invalid (for
the purpose of (i) the sale of the Securities by the Issuer to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to the
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

 

(i)                                     Not to solicit any offer to buy or offer
or sell the Securities by means of any form of general solicitation or general
advertising (as those terms are used in Rule 502(c) of Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act.

 

(j)                                    (i) For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers copies of all reports
and other communications (financial or otherwise) furnished by the Issuer to the
Trustee or to the holders of the Securities, except to the extent such reports
and communications are filed by the Issuer with the Commission and are publicly
available; (ii) prior to the Closing Date, to furnish to the Initial Purchasers,
as soon as they have been

 

26

--------------------------------------------------------------------------------


 

prepared, a copy of any audited annual financial statements or unaudited interim
financial statements of the Issuer for any period subsequent to the period
covered by the most recent financial statements appearing in the Time of Sale
Memorandum and the Final Memorandum; and (iii) while any of the Securities
remain outstanding, to make available, upon request, to any holder of such
Securities and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Securities Act, unless at such time the Issuer shall
be subject to Section 13 or 15(d) of the Exchange Act and shall have filed all
reports required to be filed pursuant to such Sections and the related rules and
regulations of the Commission.

 

(k)                                 During the period of two years after the
Closing Date, the Issuer will not be, nor will it become, an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act.

 

(l)                                     None of the Issuer, its Affiliates or
any person acting on its or their behalf (other than the Initial Purchasers)
will engage in any directed selling efforts (as that term is defined in
Regulation S) with respect to the Securities, and the Issuer and its Affiliates
and each person acting on its or their behalf (other than the Initial
Purchasers) will comply with the offering restrictions requirement of Regulation
S.

 

(m)                             During the period of one year after the Closing
Date, the Issuer will not, and will not permit any of its affiliates (as defined
in Rule 144 under the Securities Act) to resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been acquired by any
of them.

 

(n)                                 Not to take any action prohibited by
Regulation M under the Exchange Act in connection with the distribution of the
Securities contemplated hereby.

 

(o)                                 To apply the net proceeds from the sale of
the Securities in the manner described under the caption “Use of Proceeds” in
the Time of Sale Memorandum and the Final Memorandum.

 

(p)                                 On the Duke Release Date, the Company shall
cause (i) White & Case LLP, outside counsel for the Company, to deliver an
opinion, dated the Duke Release Date, in form and substance reasonably
acceptable to the Representatives and addressed to the Initial Purchasers and
(ii) such other opinions, certifications and documents required under the Escrow
Agreement, in form and substance reasonably acceptable to the Representatives.

 

(q)                                 On the EquiPower Release Date, the Company
shall cause (i) White & Case LLP, outside counsel for the Company, to deliver an
opinion, dated the EquiPower Release Date, in form and substance reasonably
acceptable to the Representatives and addressed to the Initial Purchasers and
(ii) such other

 

27

--------------------------------------------------------------------------------


 

opinions, certifications and documents required under the Escrow Agreement, in
form and substance reasonably acceptable to the Representatives.

 

(r)                                    On the Duke Release Date, the Company,
the Duke Escrow Issuer, the Guarantors and the Duke Target Entities will cause
to be delivered to the Representative, (x) executed copies of the Duke
Supplemental Indentures and the Duke Registration Rights Agreement Joinder and
(y) such documents and information as the Representative may reasonably require
in connection with the execution and delivery of the Duke Supplemental
Indentures and the Duke Registration Rights Agreement Joinder.

 

(s)                                   On the EquiPower Release Date, the
Company, the EquiPower Escrow Issuer, the Guarantors and the EquiPower Target
Entities will cause to be delivered to the Representative, (x) executed copies
of the EquiPower Supplemental Indentures and the EquiPower Registration Rights
Agreement Joinder and (y) such documents and information as the Representative
may reasonably require in connection with the execution and delivery of the
EquiPower Supplemental Indentures and the EquiPower Registration Rights
Agreement Joinder.

 

Until the Duke Release Date, the Duke Escrow Issuer will not, without the prior
written consent of the Representatives (which consent may be withheld at the
discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Duke Escrow Issuer or securities exchangeable for or
convertible into debt securities of the Duke Escrow Issuer (other than as
contemplated by this Agreement and to register the Exchange Securities). Until
the EquiPower Release Date, the EquiPower Escrow Issuer will not, without the
prior written consent of the Representatives (which consent may be withheld at
the discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the EquiPower Escrow Issuer or securities exchangeable for or
convertible into debt securities of the EquiPower Escrow Issuer (other than as
contemplated by this Agreement and to register the Exchange Securities).

 

7.                             Offering of Securities; Restrictions on
Transfer.  (a) Each Initial Purchaser, severally and not jointly, represents and
warrants to each Escrow Issuer and the Company that such Initial Purchaser is a
qualified institutional buyer as defined in Rule 144A under the Securities Act
(a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with the
Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any form of general solicitation or general advertising (as those
terms are used in

 

28

--------------------------------------------------------------------------------


 

Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act and (ii) it
will solicit offers for such Securities only from, and will offer such
Securities only to, persons that it reasonably believes to be (A) in the case of
offers inside the United States, QIBs or (B) in the case of offers outside the
United States, to persons other than U.S. persons (“foreign purchasers,” which
term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for foreign beneficial owners (other than
an estate or trust)) in reliance upon Regulation S under the Securities Act
that, in each case, in purchasing such Securities are deemed to have represented
and agreed as provided in the Final Memorandum under the caption “Notice to
Investors.”

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants, and agrees with respect to offers and sales
outside the United States that:

 

(i)                                such Initial Purchaser understands that no
action has been or will be taken in any jurisdiction by the Escrow Issuers or
the Company that would permit a public offering of the Securities, or possession
or distribution of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum or any other offering or publicity material relating to the
Securities, in any country or jurisdiction where action for that purpose is
required;

 

(ii)                             such Initial Purchaser will comply with all
applicable laws and regulations in each jurisdiction in which it acquires,
offers, sells or delivers Securities or has in its possession or distributes the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
such other material, in all cases at its own expense;

 

(iii)                          the Securities have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
or Regulation S under the Securities Act or pursuant to another exemption from
the registration requirements of the Securities Act;

 

(iv)                         such Initial Purchaser has offered the Securities
and will offer and sell the Securities (A) as part of its distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, only in accordance with Rule 903 of Regulation S
or as otherwise permitted in Section 7(a); accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such Initial Purchaser,
its Affiliates and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S;

 

29

--------------------------------------------------------------------------------


 

(v)                                               such Initial Purchaser, in
relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), has
represented and agreed that with effect from and including the date on which the
Prospectus Directive is implemented in that Relevant Member State it has not
made and will not make an offer of Securities to the public in that Relevant
Member State, other than:

 

(A)                               to any legal entity which is a qualified
investor as defined in the Prospectus Directive;

 

(B)                               to fewer than 100 or, if the Relevant Member
State has implemented the relevant provision of the 2010 PD Amending Directive,
150, natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of Morgan Stanley & Co. LLC on behalf of the Initial
Purchasers for any such offer; or

 

(C)                               in any other circumstances falling within
Article 3 of the Prospectus Directive, provided that no such offer of Securities
shall require the Escrow Issuers or the Company or any Initial Purchaser to
publish a prospectus pursuant to Article 3 of the Prospectus Directive.

 

For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Member State by any measure implementing the Prospectus Directive in
that Member State, the expression “Prospectus Directive” means Directive
2003/71/EC (and amendments thereto, including the 2010 PD Amending Directive, to
the extent implemented in the Relevant Member State), and includes any relevant
implementing measure in that Member State, and the expression “2010 PD Amending
Directive” means Directive 3010/73/EU;

 

(vi)                                            such Initial Purchaser has
represented and agreed that it has only communicated or caused to be
communicated and will only communicate or cause to be communicated an invitation
or inducement to engage in investment activity (within the meaning of Section 21
of the Financial Services and Markets Act 2000) received by it in connection
with the issue or sale of the Securities in circumstances in which
Section 21(1) of such Act does not apply to us and it has complied and will
comply with all applicable provisions of such Act with respect to anything done
by it in relation to any Securities in, from or otherwise involving the United
Kingdom;

 

30

--------------------------------------------------------------------------------


 

(vii)                                         such Initial Purchaser understands
that the Securities have not been and will not be registered under the
Securities and Exchange Law of Japan, and represents that it has not offered or
sold, and agrees not to offer or sell, directly or indirectly, any Securities in
Japan or for the account of any resident thereof except pursuant to any
exemption from the registration requirements of the Securities and Exchange Law
of Japan and otherwise in compliance with applicable provisions of Japanese law;
and

 

(viii)                                      such Initial Purchaser agrees that,
at or prior to confirmation of sales of the Securities, it will have sent to
each distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the restricted period a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

 

8.                        Indemnity and Contribution.  (a) Each of the Escrow
Issuers, the Company and the Guarantors, jointly and severally, agrees to
indemnify and hold harmless each Initial Purchaser, its directors and officers
and each person, if any, who controls any Initial Purchaser within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
and each affiliate of each Initial Purchaser within the meaning of Rule 405
under the Securities Act from and against any and all losses, claims, damages,
liabilities and expenses (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim, as promptly as reasonably practicable following the
incurrence of such expenses) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Time
of Sale Memorandum or any amendment or supplement thereto, any Additional
Written Offering Communication prepared by or on behalf of, used by, or referred
to by the Company, or the Final Memorandum or any amendment or supplement to any
of the foregoing, or caused by any omission or alleged omission to state therein
a material fact necessary to make the statements therein in the light of the
circumstances under which they were made not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
relating to any Initial Purchaser furnished to the Company by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Memorandum, the Time of Sale

 

31

--------------------------------------------------------------------------------


 

Memorandum or any amendment or supplement thereto, any Additional Written
Offering Communication or the Final Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in Section 8(a) shall be in addition
to any liabilities that the Escrow Issuers, the Company and the Guarantors may
otherwise have.

 

(b)         Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Escrow Issuers, the Company, each Guarantor,
each of their respective, directors, officers and each person, if any, who
controls either Escrow Issuer, the Company or any Guarantor within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Escrow Issuers, the Company
and the Guarantors to such Initial Purchaser, but only with reference to
information relating to such Initial Purchaser furnished to the Company by such
Initial Purchaser through the Representatives expressly for use in the
Preliminary Memorandum, the Pricing Supplement, any Additional Written Offering
Communication or the Final Memorandum (or any amendment or supplement to any of
the foregoing).  Each of the Escrow Issuers, the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representatives have furnished to the Company expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Communication or the Final Memorandum (or any amendment or supplement thereto)
are the statements set forth in the first through fourth sentences of the fourth
paragraph and the third sentence of the sixth paragraph under the caption “Plan
of Distribution” in the Preliminary Memorandum and the Final Memorandum.  The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

 

(c)          In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Sections 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided, however, that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8.  The indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the reasonably incurred fees and expenses of such counsel shall be
at the expense of such indemnified party unless (i) the indemnifying party and
the indemnified party shall have mutually agreed to the retention of such
counsel, (ii) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party, (iii) the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the indemnifying party, or (iv) the named parties

 

32

--------------------------------------------------------------------------------


 

to any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the indemnifying party shall not,
in respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonably incurred fees and expenses of more than one separate firm (in
addition to any local counsel) for all such indemnified parties and that all
such fees and expenses shall be reimbursed as promptly as reasonably practicable
following the incurrence thereof. Such firm shall be designated in writing by
Morgan Stanley & Co. LLC, in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 90 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed the indemnified party in accordance with such request prior to
the date of such settlement.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity has been or could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and does not include any statements as to or any
findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

 

(d)         To the extent the indemnification provided for in Sections 8(a) or
8(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, liabilities
or expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuer (and the Company and the Guarantors) on the one
hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Escrow Issuers, the Company and the Guarantors on the one
hand and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative

 

33

--------------------------------------------------------------------------------


 

benefits received by the Escrow Issuers, the Company and the Guarantors on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities set forth on the cover page of the Final Memorandum. The
relative fault of the Escrow Issuers, the Company and the Guarantors on the one
hand and of the Initial Purchasers on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Guarantors, or by the
Initial Purchasers, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the respective principal amount of
Securities they have purchased hereunder as set forth opposite their names in
Schedule I hereto, and not joint.

 

(e)          The Escrow Issuers, the Company and the Guarantors and the Initial
Purchasers agree that it would not be just or equitable if contribution pursuant
to Section 8(d) were determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 8(d). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
Section 8(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (e), no Initial Purchaser
shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The remedies provided for in
this Section 8 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

 

(f)           The indemnity and contribution provisions contained in this
Section 8 and the representations, warranties and other statements of the Escrow
Issuers, the Company and the Guarantors contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Initial Purchaser,
any person controlling any Initial Purchaser or any affiliate of any Initial
Purchaser or by or on behalf of the Company, its officers or directors or any
person controlling the Company and (iii) acceptance of and payment for any of
the Securities

 

34

--------------------------------------------------------------------------------


 

9.                        Termination.  The Representatives may terminate this
Agreement by written notice given to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on, or by, as the case may be,
any of the New York Stock Exchange or the NASDAQ Stock Market, (ii) trading of
any securities of the Company shall have been suspended on any exchange or in
any over the counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States shall have
occurred, (iv) any moratorium on commercial banking activities shall have been
declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in the judgment of the Representatives, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.

 

10.                 Effectiveness; Defaulting Initial Purchasers.  This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.

 

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representatives with the consent of the non-defaulting Initial
Purchasers, to purchase the Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase on the Closing
Date; provided that in no event shall the principal amount of Securities that
any Initial Purchaser has agreed to purchase pursuant to this Agreement be
increased pursuant to this Section 10 by an amount in excess of one ninth of
such principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one tenth of the
aggregate principal amount of Securities to be purchased on the Closing Date,
and arrangements satisfactory to the non-defaulting Initial Purchasers and the
Company for the purchase of such Securities are not made within 36 hours after
such default, this Agreement shall terminate without liability on the part of
any non-defaulting Initial Purchaser or of the Company or any Guarantor except
that the provisions of Sections 6(g), 8 and 11 hereof shall at all times be
effective and shall survive such termination. In any such case either the
Representatives or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may

 

35

--------------------------------------------------------------------------------


 

be effected.  As used in this Agreement, the term “Initial Purchaser” shall be
deemed to include any person substituted for a defaulting Initial Purchaser
under this Section 10.  Any action taken under this paragraph shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

 

11.                 Reimbursement of the Expenses of the Initial Purchasers.  If
this Agreement shall be terminated by the Representatives pursuant to
Section 9(ii) or because of any failure or refusal on the part of either Escrow
Issuer, the Company or any Guarantor to comply with the terms or to fulfill any
of the conditions of this Agreement, or if for any reason either Escrow Issuer,
the Company or any Guarantor shall be unable to perform its obligations under
this Agreement, the Escrow Issuers, the Company and the Guarantors will
reimburse the Initial Purchasers, severally, upon demand for all documented out
of pocket expenses (including the reasonable fees and disbursements of their
counsel) reasonably incurred by such Initial Purchasers in connection with this
Agreement or the offering contemplated hereunder.

 

12.                 Entire Agreement.  (a) This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Securities, represents the entire agreement between the Escrow Issuers, the
Company and the Initial Purchasers with respect to the preparation of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum, the
conduct of the offering, and the purchase and sale of the Securities.

 

(b)                                 This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Escrow
Issuers, the Company, the Guarantors and the Initial Purchasers, or any of them,
with respect to the subject matter hereof.

 

(c)                                  The Escrow Issuers and the Company
acknowledge that in connection with the offering of the Securities: (i) the
Initial Purchasers have acted at arm’s length, are not agents of, and owe no
fiduciary duties to, the Escrow Issuers, the Company, the Guarantors or any
other person, (ii) the Initial Purchasers owe the Escrow Issuers, the Company
only those duties and obligations set forth in this Agreement and prior written
agreements (to the extent not superseded by this Agreement) if any, (iii) the
Initial Purchasers may have interests that differ from those of the Escrow
Issuers, the Company and the Guarantors, and (iv) the Initial Purchasers have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby, and the Escrow Issuers, the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.  The Escrow Issuers, the Company
and the Guarantors waive to the full extent permitted by applicable law any
claims it may have against the Initial Purchasers arising from an alleged breach
of fiduciary duty in connection with the offering of the Securities.  In
addition, Morgan Stanley & Co. LLC, and Credit Suisse Securities (USA) LLC are
acting as financial advisors to the Company in connection with the EquiPower
Acquisition, Morgan Stanley & Co. LLC and Credit Suisse Securities (USA) LLC are
acting as financial advisors to Duke

 

36

--------------------------------------------------------------------------------


 

Energy Corp. in connection with the Duke Acquisition, (iii) Barclays Capital
Inc. is acting as a financial advisor to ECP in connection with the EquiPower
Acquisition, and (iv) Morgan Stanley Senior Funding, LLC, Credit Suisse
Securities (USA) LLC and RBC Capital Markets, LLC have each been engaged
separately in advisory roles with respect to financial and/or M&A structuring
the fees for each of (i) — (iv) are contingent upon the closing of the relevant
Acquisition.

 

13.                 Counterparts.  This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (e.g., a “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart thereof.

 

14.                 Successors.  This Agreement will inure to the benefit of and
be binding upon the parties hereto, and to the benefit of the indemnified
parties referred to in Section 8 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. 
The term “successors” shall not include any Subsequent Purchaser or other
purchaser of the Securities as such from any of the Initial Purchasers merely by
reason of such purchase.

 

15.                 Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

16.                 Authority of the Representatives.  Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

 

17.                 Applicable Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

(a)                                 Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding.  Service of
any process, summons, notice or document by mail to such party’s address set
forth below shall be effective service of process for any Related Proceeding
brought in any Specified Court.

 

37

--------------------------------------------------------------------------------


 

The parties irrevocably and unconditionally waive any objection to the laying of
venue of any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

 

18.                 Headings.  The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed a
part of this Agreement.

 

19.                 Notices.  All communications hereunder shall be in writing
and effective only upon receipt and if to the Initial Purchasers shall be
delivered, mailed or sent to you in care of Morgan Stanley & Co. LLC, at 1585
Broadway, New York, New York 10036, Attention: High Yield Syndicate Desk, with a
copy to the Legal Department; and if to the Escrow Issuers or the Company shall
be delivered, mailed or sent to Dynegy, Inc., as applicable, at 601 Travis,
Suite 1400, Houston, Texas 77002, Attention: General Counsel, with a copy to
White & Case LLP, 1155 Avenue of the Americas, New York, New York 10036,
Attention: Gary Kashar, Esq.

 

[Signature Pages Follow]

 

38

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

DYNEGY FINANCE I, INC.

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

DYNEGY FINANCE II, INC.

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

Name:

Clint C. Freeland

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

BLUE RIDGE GENERATION LLC

BLACK MOUNTAIN COGEN, INC.

CASCO BAY ENERGY COMPANY, LLC

DYNEGY ADMINISTRATIVE SERVICES COMPANY

DYNEGY COAL HOLDCO, LLC

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

DYNEGY EQUIPMENT, LLC

DYNEGY GASCO HOLDINGS, LLC

DYNEGY GAS HOLDCO, LLC

DYNEGY GAS IMPORTS, LLC

DYNEGY GAS INVESTMENTS, LLC

 

--------------------------------------------------------------------------------


 

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

DYNEGY GLOBAL LIQUIDS, INC.

DYNEGY KENDALL ENERGY, LLC

DYNEGY MARKETING AND TRADE, LLC

DYNEGY MIDWEST GENERATION, LLC

DYNEGY MORRO BAY, LLC

DYNEGY MOSS LANDING, LLC

DYNEGY OAKLAND, LLC

DYNEGY OPERATING COMPANY

DYNEGY POWER, LLC

DYNEGY POWER GENERATION INC.

DYNEGY POWER MARKETING, LLC

DYNEGY SOUTH BAY, LLC

HAVANA DOCK ENTERPRISES, LLC

ILLINOVA CORPORATION

ONTELAUNEE POWER OPERATING COMPANY, LLC

SITHE ENERGIES, INC.

SITHE/INDEPENDENCE LLC

DYNEGY ENERGY SERVICES, LLC

SITHE/INDEPENDENCE POWER PARTNERS, L.P.

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

Name:

Clint C. Freeland

 

Title:

Executive Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Morgan Stanley & Co. LLC

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

RBC Capital Markets, LLC

UBS Securities LLC



Acting on behalf of themselves and as the
Representative of the several Initial
Purchasers named in Schedule I hereto.

 

By:

Morgan Stanley & Co. LLC

 

 

 

 

 

 

By:

/s/ Alice Vilma

 

 

Name: Alice Vilma

 

 

Title: Executive Director

 

 

 

 

By:

Barclays Capital Inc.

 

 

 

 

 

 

 

By:

/s/ Paul Cugno

 

 

Name: Paul Cugno

 

 

Title: Managing Director

 

 

 

 

By:

Credit Suisse Securities (USA) LLC

 

 

 

 

 

 

 

By:

/s/ Chris Radtke

 

 

Name: Chris Radtke

 

 

Title: Director

 

 

 

 

By:

RBC Capital Markets, LLC

 

 

 

 

 

 

 

By:

/s/ David Lynch

 

 

Name: David Lynch

 

 

Title: Managing Director

 

 

 

 

By:

UBS Securities LLC

 

 

 

 

 

 

 

By:

/s/ Russell D. Robertson

 

 

Name: Russell D. Robertson

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Corey Stein

 

 

Name: Corey Stein

 

 

Title: Associate Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Representatives:

 

Morgan Stanley & Co. LLC

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

RBC Capital Markets, LLC

UBS Securities LLC

 

Initial Purchaser

 

PERCENTAGE OF
PRINCIPAL AMOUNT of
each of the Securities to be
Purchased

 

Morgan Stanley & Co. LLC

 

25.97

%

Barclays Capital Inc.

 

14.73

%

Credit Suisse Securities (USA) LLC

 

14.73

%

RBC Capital Markets, LLC

 

14.24

%

UBS Securities LLC

 

8.80

%

Deutsche Bank Securities Inc.

 

3.84

%

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

3.15

%

BNP Paribas Securities Corp.

 

3.15

%

Credit Agricole Securities (USA) Inc.

 

3.15

%

Mitsubishi UFJ Securities (USA), Inc.

 

3.15

%

SunTrust Robinson Humphrey, Inc.

 

2.85

%

J.P. Morgan Securities LLC

 

2.24

%

Total

 

100

%

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Additional Written Offering Communications

 

1.                                      The recorded electronic road show made
available to investors on October 8, 2014.

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Key Subsidiaries

 

Dynegy Gas Investments, LLC

 

Illinova Corporation

 

III-1

--------------------------------------------------------------------------------

 